Order filed December 3, 2013  




--------------------------------------------------------------------------------

                                    In The
                          Fourteenth Court of Appeals
                                 ____________
                              NO. 14-13-00557-CR
                              NO.  14-13-00558-CR
                                 ____________
                      IN RE TODD WARREN ALTSCHUL, Relator
                                       
                              ORIGINAL PROCEEDING
                               WRIT OF Mandamus
                              23rd District Court
                            Brazoria County, Texas
                   Trial Court Cause Nos. 26,672 and 26,673
                                       
                                     ORDER
Relator filed a petition for writ of mandamus in this Court asking this Court to compel the Honorable Ben Hardin, presiding judge of the 23rd District Court of Brazoria County to rule on his motion for a judgment nunc pro tunc for appeal time credit.  This court issued an opinion denying relator's petition for writ of mandamus as moot because the trial court had ruled on the motion.  Appellant has filed a motion for rehearing asserting that although Judge Hardin ruled on his motion in trial court cause number 23,557 (No. 14-13-00556-CR), there has been no ruling on his motion in trial court cause number 26,672 and 26,673 (Nos. 14-13-00557-CR and 14-13-00558-CR).  
Respondent is requested to file a response to relator's motion for rehearing, including any documentation that the motion has been ruled on in those trial court cause numbers, on or before December 13, 2013.
							PER CURIAM